                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 PENINSULA PETROLEUM, LTD.                                 CIVIL ACTION NO. 2:20-cv-02987

 VERSUS                                                    SECTION “        ” MAG. DIV. (        )

 M/V ORATORIO, IMO No. 9687679,                            DISTRICT JUDGE:
 her engines, boilers, tackle, furniture,
 apparel, etc., including 199.643 MT of VLSFO              MAGISTRATE JUDGE:
 Bunkers aboard M/V ORATORIO, in rem

 and

 CYGNUS LINE SHIPPING SA, in personam


                                 STIPULATION FOR COSTS



         WHEREAS, a Complaint was filed in the Court on the 4th day of November, 2020 by

Peninsula Petroleum, Ltd. against M/V ORATORIO, IMO No. 9687679, her engines, boilers,

tackle, furniture, apparel, appurtenances, etc., 199.643 Metric Tons of VLSFO Burnkers in rem,

and Cygnus Line Shipping S.A. in personam, praying it be paid for its claim, plus interest,

attorneys’ fees, surveyors’ fees, costs, expenses and disbursements out of the proceeds of the sale

of the vessel and the said Peninsula Petroleum, Ltd., as surety, consents and agrees that in the case

of default on the part of it, execution may issue against its goods, chattel and lands for the sum of

FIVE HUNDRED AND NO/100 ($500.00) DOLLARS.

         NOW, THEREFORE, Peninsula Petroleum, Ltd. does hereby deposit into the registry of

the Court the sum of FIVE HUNDRED AND NO/1OO DOLLARS ($500.00) conditioned that it

shall pay all costs and expenses which shall be awarded against it by final decree of this Court or

on appeal by the Appellate Court.



{B1715126.1}
         New Orleans, Louisiana, this 4th Day of November, 2020.

                                            /s/David L. Carrigee
                                                         ATTORNEY-IN-FACT




{B1715126.1}                                   2
